Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new ground of rejection (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al. (US Pub. No. 2019/0130639 A1) in view of Shinozaki et al. (US Pub. No. 2014/0139621 A1).
		As to claims 1, 7 and 13, Boyce shows a method, associated system, and non-transitory computer-readable medium (i.e. inherently included processor) storing instructions that, when executed by one or more processors, cause the one or more processors to execute the method (Fig. 5 and paras. 53 – 60) comprising: capturing, via a camera of a head-wearable device, an image (Fig. 5 and para. 54);  capturing, via an inertial measurement unit of the head-wearable device, inertial data (Fig. 5 and para. 54);  estimating, via one or more processors of the head-wearable device, a position of the head-wearable device based on the image and the inertial data (Fig. 5 and para. 
		Boyce does not show the method of transmitting the image to a remote server that is remote to the head-wearable device. 
		Shinozaki shows the method of transmitting an image to a remote server that is remote to a head-wearable device (para. 119).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Boyce with those of Shinozaki because designing the device in this way allows the HMD to provide a panoramic image (para. 119).
		Boyce as modified above does not show that the server, in response to receiving the image, trains a neural network based on the image to produce a trained neural network, or the method of receiving, at the head wearable device from the server, the trained neural network.
		Raziel shows the method of a server, in response to receiving an image (Fig. 21 and para. 212), trains a neural network based on the image to produce a trained neural network, and the method of receiving, at the head wearable device from the server, the trained neural network (Figs. 25A and 25B and paras. 233 – 238).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Boyce as modified above with those of Raziel because designing the device in this way allows the HMD to provide as immersive video (para. 238).
Claims 2, 4, 5, 8, 10, 11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce, Shinozaki and Raziel as combined above in view of Lindsay et al. (US Pub. No. 2017/0270715 A1).
		As to claims 2, 8 and 14, Boyce as modified above does not show that transmitting the image to a remote server comprises transmitting the image to an intermediary relay. 
		Lindsay shows the method of transmitting an image via a remote server comprises transmitting the image to an intermediary relay (i.e. over a network, para. 20).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Boyce with those of Lindsay because a remote server is generally considered a suitable source capable of providing image content (para. 20).			As to claims 4, 10 and 16, Boyce does not show that the intermediary relay comprises a communications array, wherein the communications array is mountable on a person. 
		Lindsay shows that image data is transferred via a communications array, wherein the communications array is mountable on a person (i.e. via peer hmd’s, para. 20). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Boyce with those of Lindsay because a remote server is generally considered a suitable source capable of providing image content (para. 20).

		Lindsay shows the method of transferring image data via multiple head-wearable devices (i.e. peer hmd’s, para. 20).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Boyce with those of Lindsay because a remote server is generally considered a suitable source capable of providing image content (para. 20).
Claims 3, 6, 9, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce, Shinozaki, Raziel and Lindsay as modified above in view of Tu (US Pub. No. 2018/0319495 A1).
		As to claims 3, 9 and 15, Boyce as modified above does not show that the intermediary relay comprises a drone network. 
		Tu shows that an intermediary relay comprises a drone network (para. 81). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Boyce as modified above with those of Tu because designing the system in this way allows the device to provide lower cost/higher reliability means of communication (para. 81).
		As to claims 6, 12 and 18, Boyce as modified above does not show that the intermediary relay comprises a cellular tower. 
		Tu shows that an intermediary relay comprises a cellular tower (para. 81). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Boyce as modified above with those of Tu because designing .
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627